NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALTANSOYOMBO TUMENTUR,                          No.    15-73628

                Petitioner,                     Agency No. A205-311-662

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Altansoyombo Tumentur, a native and citizen of Mongolia, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his applications for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Tumentur’s declaration and his testimony

regarding when and how his employment ceased, the basis of his fear, and his

whistleblowing activities. See id. at 1047 (adverse credibility finding reasonable

under the totality of the circumstances). Tumentur’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus,

in the absence of credible testimony, in this case, Tumentur’s withholding of

removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      To the extent Tumentur contends the IJ erred and violated his right to due

process in her credibility analysis, we lack jurisdiction to review this claim because

he did not exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency).

      In his opening brief, Tumentur does not raise, and therefore waives, any

challenge to the agency’s determination that he did not establish eligibility for


                                          2                                     15-73628
protection under CAT. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in an opening brief are

waived).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     15-73628